Citation Nr: 0213510
Decision Date: 10/02/02	Archive Date: 11/06/02

Citation Nr: 0213510	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-06 871	)	DATE OCT 02, 2002
	)

On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, presently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  On August 9, 2002, the Board granted 
a claim of entitlement to an increased rating for dysthymic 
disorder, and assigned a 100 percent rating pursuant to 
Diagnostic Code 9433.  Unbeknownst to the Board, the veteran 
had died six days earlier, on August [redacted], 2002.  As the Board 
decision was issued subsequent to the veteran's death, it 
must be vacated.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1942 to November 1945.

2.	On September 30, 2002 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran died on August [redacted], 2002.

3.  	On August 9, 2002, a decision of the Board was 
promulgated.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim; the 
Board's decision of August 9, 2002 is therefore vacated.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. §§ 20.904, 
20.1302 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The Board's decision of August 9, 2002 is vacated.

The appeal is dismissed.



		
Richard B. Frank
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





Citation Nr: 0209548	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  01-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
presently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 until November 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence shows the veteran to have total occupational 
and social impairment resulting from his service-connected 
dysthymic disorder, non-service connected dementia and a 
stroke; a clinician concluded that the stroke greatly 
increased the severity of the service-connected dysthymic 
disorder, but it was impossible to determine what percentage 
of the veteran's overall disability was attributable to each 
disorder.     


CONCLUSION OF LAW

The criteria for a 100 percent rating for dysthymic disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. Part 4, including §§ 4.125, 4.126, 4.130, Diagnostic 
Code 9433 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters: duty to notify/assist

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's disposition in this matter, the application of the 
VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Schedular criteria

Dysthymic disorders are evaluated pursuant to the schedular 
criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 
9433.  A mental disorder is evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination." 38 
C.F.R. § 4.126(a).  

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9433.

The Board further notes that a 70 percent rating is warranted 
under Diagnostic Code 9433 for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

Factual background

The veteran was most recently examined by a VA physician in 
February 2002.  The report of psychiatric evaluation 
indicated that the veteran had suffered a right-sided 
cerebrovascular accident or stroke.  Since that time the 
veteran required a wheelchair to ambulate any distance.  
Further, the veteran displayed left-sided neglect when he 
attempted to clean or shave himself, comb his hair or get 
dressed.  Such left-sided neglect was noted to be an organic 
injury of the stroke, and not a psychological deficit.  
Regarding communication and emotional behavior, the examiner 
stated that impairment to the right brain as caused by a 
stroke prevents one from placing language and thoughts into 
an appropriate emotional and social context.  Thus, the 
veteran showed extreme emotional liability, at times being 
childlike and docile, while at other times being very flat 
and unable to show emotion.  On occasion the veteran became 
tearful and frustrated for no apparent reason.  Such 
behavioral shifts were found to be at least in part 
attributable to the stroke.  The VA examiner noted that the 
veteran retained the ability to comprehend how bizarre his 
behavior was, which ordinarily lead to depression, worsening 
his symptomatology.  As the veteran already had a history of 
depression, the examiner concluded that it was more likely 
than not that the stroke had greatly increased the disability 
that the veteran was experiencing from depression.  

The February 2002 psychiatric evaluation further indicated 
that, in addition to the stroke, the veteran also suffered 
from organic dementia that developed subsequent to service.  
The examiner speculated that both conditions could possibly 
be complications of the veteran's depression, but he could 
not determine that with a degree of certainty that would 
allow him to say it was more likely than not the case.  The 
examiner further stated that it was not possible to place a 
percentage value on the extent to which the veteran's current 
overall disability was based upon his service-connected 
neurosis (dysthymic disorder) as opposed to his non-service 
connected organic dementia and the stroke.  However, the 
examiner stated with certainty that the veteran was suffering 
from a neurotic condition that, according to his review of 
the claims file, manifested in service.       

Analysis

As noted previously, a 100 percent disability evaluation is 
warranted where the evidence demonstrates total occupational 
and social impairment.  Here, the February 2002 psychiatric 
evaluation reveals a gross impairment in thought processes 
and communication, as well as some grossly inappropriate 
behavior.  Moreover, the veteran was shown to have an 
inability, or at least a decreased ability, to perform many 
activities of daily living, including the maintenance of 
minimal personal hygiene.  While this symptomatology was 
found to be attributable in part to the veteran's non-service 
connected conditions of a stroke and organic dementia, the 
examiner could not determine the extent to which the 
veteran's service-connected dysthymia contributed to his 
present disabled state.  However, the examiner stated that it 
was more likely than not that the stroke had greatly 
increased the disability that the veteran was experiencing 
from depression.  

The Board concludes that the essence of the competent medical 
opinion is that the stroke greatly increased the severity of 
the service-connected dysthymic disorder, already deemed to 
be ratable at 50 percent.  The report shows that the veteran 
is plainly totally disabled and the clinician's professional 
opinion is that it is now lamentably impossible to separate 
the effects of the service-connected disability from the 
nonservice connected disabilities.  The Board believes that 
these circumstances fall within the ambit of the benefit of 
the doubt doctrine since there is as much evidence for as 
there is against the conclusion that the greatly increased 
impairment due to the service connected disability renders 
the veteran totally disabled due to a host of manifestations 
contemplated by the schedular criteria for the 100 percent 
evaluation under Diagnostic Code 9433.  Accordingly, the 
veteran prevails.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board must emphasize 
that a different result may well have been indicated if the 
record lacked a competent opinion that the service-connected 
disability had greatly increased in severity after the 
stroke.  Absent such an opinion, it may have been speculative 
to conclude that there was any increase in the service-
connected disability and thus speculative to conclude that an 
increased rating was warranted.


ORDER

A 100 percent rating for a dysthymic disorder is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

